 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA
 8
                                              FRESNO DIVISION
 9
     KEVIN LAINE MCCASKILL,           )                     Civil No. 1:18-cv-01069-LJO-SAB
10                                    )
         Plaintiff,                   )                     ORDER RE STIPULATION FOR A
11
                                      )                     SECOND EXTENSION OF TIME FOR
12               v.                   )                     DEFENDANT TO FILE RESPONSIVE
                                      )                     BRIEF
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )                     (ECF No. 25)
14
         Defendant.                   )
15                                    )
                                      )
16
17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18            1.      Defendant’s responsive brief shall be filed on or before August 30, 2019; and

19            2.      Plaintiff’s reply, if any, shall be filed on or before September 13, 2019.

20
21   IT IS SO ORDERED.
22
     Dated:        August 1, 2019
23                                                          UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                        1
